Dissenting Opinion by
Justice YÁÑEZ.
Dissenting Opinion by Justice YÁÑEZ.
Because I would hold Judge Gonzalez abused his discretion in transferring both the Recusal and Transfer Cases into his court, I respectfully dissent.
*902I conclude Judge Gonzalez failed to properly enforce the requirements imposed by rule 18a and chapter 74. Because he has no “discretion” to interpret and apply the law in a manner that renders some statutes and rules meaningless, I find he abused his discretion. Although. I agree that a writ of prohibition is inappropriate in these circumstances, I would hold Judge Gonzalez’s May 12,1999 orders transferring the seven related cases1 are void and would conditionally grant the petitions for mandamus.
Background
Relators and real parties-in-interest2 in the present actions are the same as those recently before this Court regarding an October 8, 1998 transfer order by Judge Gonzalez transferring these cases. See In re Rio Grande Valley Gas Company, In re PG & E Reata Energy, L.P., et al., 987 *903S.W.2d 167 (Tex.App.-Corpus Christi 1999, orig. proceeding). On February 18, 1999, we conditionally granted writs of mandamus ordering Judge Gonzalez to vacate his October 8, 1998 order transferring the seven related cases into his court. See In re Rio Grande Valley Gas, 987 S.W.2d at 180. In our opinion, we separately analyzed the issues presented by the “Recusal Cases” (the Weslaco, Pharr Injunction, and Mercedes Injunction cases) and the “Transfer Cases” (the Pharr, Alton, Mercedes, and Valero cases). We ordered each case remanded to the court having jurisdiction prior to Judge Gonzalez’s transfer. Id.
As the majority notes, the Transfer Cases are pending in the 92nd District Court of Hidalgo County before Judge Mike Westergren of the 214th District Court of Nueces County, who was appointed by Judge Darrell Hester, presiding judge of the Fifth Administrative Judicial Region, following recusal proceedings in each of the cases. In each of the Recusal Cases, rule 18a motions to recuse Judge Edward Aparicio of the 92nd District Court of Hidalgo County have been filed and remain pending. As ordered by this Court, Judge Gonzalez vacated the earlier transfer orders on April 29, 1999, and returned the seven cases to the courts in which they were previously pending.
On May 1, 1998, Hidalgo County’s recently adopted revised local rules became effective. The new rules include rule 1.2.1, which, among other provisions, authorizes the unilateral transfer of cases by written order of the local administrative judge. On May 12, 1999, less than two weeks after his order vacating the earlier transfer in accordance with this Court’s judgment, Judge Gonzalez again transferred the seven cases into his court.3
Mandamus
Generally, mandamus will issue only to correct a clear abuse of discretion or violation of a duty imposed by law when that abuse cannot be remedied by appeal. Walker v. Packer, 827 S.W.2d 883, 840 (Tex.1992) (orig.proceeding); In re Johnson, 961 S.W.2d 478, 481 (Tex.App.-Corpus Christi 1997, orig. proceeding).
We recently held that mandamus is appropriate upon finding an abuse of discretion in a trial court’s decision to transfer a case. In re Rio Grande Valley Gas, 987 S.W.2d at 172. A trial court has no “discretion” in determining what the law is or applying the law to the facts. Walker, 827 S.W.2d at 840. Thus, a clear failure by a trial court to analyze or apply the law correctly will constitute an abuse of discretion, and may result in appellate reversal by extraordinary writ. Id.
Recusal Cases
We held in In re Rio Grande Valley Gas that Judge Gonzalez’s transfer of the Re-cusal Cases was void because after a motion to recuse has been filed, a judge must either recuse himself or herself or request the presiding judge to assign a judge to hear the recusal motion “prior to any further proceedings in the case.” See Tex. R.Civ.P. 18a(c); In re Rio Grande Valley Gas, 987 S.W.2d at 179 (emphasis in original). We further held that because motions to recuse were pending against Judge Aparicio in each of the Recusal Cases, he could take no action in those cases other than issue an order of recusal or referral. We also held that because under the local rules then in effect, a case pending in Judge Aparicio’s court could only be transferred by an order from Judge Aparicio (which he could not grant) and because the local rules provided no authority to the local administrative judge to unilaterally transfer cases, Judge Gonzalez’s transfer order was void.
Real parties now contend that “[t]he world has changed” because the new local *904rules, specifically, rule 1.2.1, provides express authority to Judge Gonzalez, acting as the local administrative judge, to unilaterally transfer cases. Relators contend that once motions to recuse Judge Aparicio were pending, not only was further action by Judge Aparicio prohibited by rule 18a(c), but by implication, all other action, including transfer, by any other judge was also prohibited pending resolution of the recusal motions.
The majority contends rule 18a(c)’s requirement of recusal or referral “prior to any further proceeding in the case” 4 precludes only further action by the challenged judge, and thus does not preclude transfer during the pendency of a recusal motion. According to the majority, because transfer requires neither the consent nor the participation of the judge subject to recusal, the local administrative judge may transfer a case, even though a recusal motion is pending. I disagree with the majority’s highly formalistic approach, which appears to view recusal proceedings as discrete and isolated occurrences, divorced from the interests they are designed to protect and other policy considerations.
The majority contends there is “no reason” to shield a case from transfer in such circumstances because transfer “moots” any pending recusal issue. The majority adopts the view, urged by real parties, that a transfer order is “collateral” only, and is not a prohibited “proceeding” within the meaning of rule 18a(c).
I would note, however, that rule 18a(d) provides that if a judge declines to recuse himself, “[t]he presiding judge of the administrative judicial district shall immediately set a hearing before himself or some other judge designated by him ...” Tex .R.Civ.P. 18a(d). Thus, the rule ensures that the parties, the judge subject to the recusal motion, and the public are all provided a neutral forum within which the merits of the motion may be determined. If, however, a case is transferred prior to a hearing, the process is “short-circuited,” and the rights of the parties to have the merits of the motion determined in a neutral forum are compromised. Moreover, parties dissatisfied with the court to which their case has been randomly assigned may be encouraged to view the filing of a meritless recusal motion as a “risk-free” strategy to obtain a more favorable forum through transfer. The goals of judicial economy and efficient administration of justice would not be well-served by a process which may encourage parties to burden the office of the local administrative judge with the need to transfer cases pursuant to meritless recusal motions.
I would hold that once a motion to re-cuse has been filed, no further proceedings, including transfer — either by the challenged judge or any other judge — can occur until the mandatory requirements of rule 18a have been met, either by order of recusal and/or referral to the presiding judge of the administrative judicial district.
Although this Court, sitting en banc, expressly noted in In re Rio Grande Valley Gas, that “[t]o allow transfer of a case in circumstances where a rule 18a motion is pending would nullify the mandatory provisions of the rule,” In re Rio Grande Valley Gas, 987 S.W.2d at 178, the majority now adopts precisely this result. I am unpersuaded that this Court may properly exercise its authority to nullify rules promulgated by the supreme court of this state, and would again decline to embrace such a result.
Because Judge Aparicio has neither re-cused himself nor referred the motions to *905the presiding judge of the judicial administrative region, I would hold that Judge Gonzalez’s May 12, 1999 orders transferring Cause Nos. C-2276-97-A, C-427-98G, and C-786-98-B into the 370th District Court are void.
Transfer Cases
The second issue before us is whether Judge Gonzalez was authorized to transfer the Transfer Cases into his court, when they were previously assigned to Judge Westergren by Judge Hester, following successful recusal proceedings under rule 18a, section 74.059(c)(3) of the Texas Government Code,6 and the Rules of Judicial Administration.6 In In re Rio Grande Valley Gas, we held Judge Gonzalez’s order transferring the Transfer Cases void because his authority to transfer cases is subject to the Hidalgo County Local Rules, which did not then provide for unilateral transfer of cases by the local administrative judge. Because the local rules have since been revised to explicitly provide such authority, the issue now before us is whether a case which has been assigned by the presiding judge of a judicial administrative district, following recusal proceedings, may nonetheless be transferred, subject only to general transfer rules and applicable local rules.
The majority contends recusal is a process that is “wholly separate” from transfer and relies on the general transfer rules and statutes to hold that transfer is proper in such circumstances. I disagree, and would hold Judge Gonzalez’s orders transferring the Transfer Cases invalid.
The procedures governing recusal are designed to address concerns of judicial fairness and impartiality, goals which are undermined by any practice that short-circuits the mandatory procedures. The process for selecting a regional presiding judge is governed by statute, which provides for appointment of the presiding judge by the governor with confirmation by the senate, a process which confers authority sanctioned by the executive and legislative branches of state government.7
Once rule 18a was properly invoked, only Judge Hester, the regional presiding judge (or in certain circumstances, the Chief Justice of the Texas Supreme Court), had authority to appoint a judge to hear the recusal motion and sit over the case when the motion was granted. The Hidalgo County Local Rules must be harmonized with the mandatory procedures of rule 18a and § 74.059(c)(3). Accordingly, the local rules do not and cannot empower Judge Gonzalez to overrule the regional presiding judge’s order appointing Judge Westergren to hear the cases through trial.
*906The majority correctly notes that the rales governing recusal proceedings and the rales governing the transfer of cases between courts reflect different policy concerns. Recusal proceedings are concerned primarily with ensuring litigants that a case will be heard by a fair and impartial judge, whereas the rales governing the transfer of cases between courts are concerned primarily with judicial efficiency and economy. Although I agree with the majority’s characterization, insofar as it identifies the competing policy concerns raised by the issues before us, I cannot agree, as the majority suggests, that simply describing these concerns as “wholly separate” resolves the conflict before us in the instant case. Our task is to interpret and apply the law in a way that protects all policy concerns and gives voice and effect, if possible, to all applicable statutes and rales. See Owens-Illinois, Inc. v. Chatham, 899 S.W.2d 722, 782 (Tex.App.-Houston [14th Dist.] 1995, writ dism’d).
The majority contends that the broad powers given to trial courts to transfer cases by Texas Rule of Civil Procedure 380(e), which this Court has recognized,8 in conjunction with the local rules, authorize Judge Gonzalez to transfer the Transfer Cases. In support, the majority focuses on the well-established (and undisputed) principle that parties do not have a protected proprietary interest in having their cases heard by a particular judge or in a particular court. See In re Rio Grande Valley Gas, 987 S.W.2d at 173.
According to the majority, an appointment by the regional presiding judge, pursuant to a recusal proceeding, is not entitled to any “higher dignity” than the judge and court randomly assigned to hear a case at the time of filing. Although I disagree, the majority’s observation misstates the issue. The issue before us is not whether we should afford greater deference to assignments made by the presiding judge than assignments made on a random basis. Following a successful re-cusal proceeding, no “random” assignment of a case is implicated. The issue is, rather, since a new assignment must be made, who should be charged with the task: the regional presiding judge — as prescribed by rale 18a — or the local administrative judge, by exercise of his general transfer authority. The supreme court has prescribed procedures to govern such circumstances by promulgating rale 18a, and this Court is not at liberty to conclude, as the majority does, that assignments by the presiding judge are “merely incidental” to the recusal process.
The mandatory provisions of rale 18a are rendered meaningless if, following re-cusal and assignment by the regional presiding judge, a local administrative judge may simply override the presiding judge’s orders by transferring the case to a court (and judge) of his own choosing. Under such circumstances, transfer effectively nullifies the mandatory recusal procedures in rale 18a.
The primary function of the judicial system is to provide a fair and efficient forum for the peaceful disposition of disputes between parties, and the procedural rules are designed to further this function. Torres v. Rios, 869 S.W.2d 555, 557 (Tex.App.—Corpus Christi 1993, no writ). It is well established that the Texas Rules of Civil Procedure have the dignity of statutory provisions and must be observed as such. Centennnial Ins. Co. v. Commercial Union Ins. Cos., 803 S.W.2d 479, 482 (Tex.App.—Houston [14th Dist.] 1991, no writ) (citations omitted). The rules of procedure have the same force and effect, and should be construed in much the same manner, as statutes. Burrhus v. M & S Supply, Inc., 933 S.W.2d 635, 640 (Tex.App.-San Antonio 1996, writ denied) (cit*907ing Missouri Pacific R.R. v. Cross, 501 S.W.2d 868, 872 (Tex.1973); GTE Communications Systems Corp. v. Curry 819 S.W.2d 652, 653 (Tex.App.-San Antonio 1991, orig. proceeding)). The rule-making authority for the Texas Rules of Civil Procedure is vested exclusively in the Supreme Court of Texas, and no other court in Texas is authorized or empowered to enact or amend rules of civil procedure that would be inconsistent with the rules promulgated by the supreme court. See Tex.R.Civ.P. 3a; Centennial, 803 S.W.2d at 482. The rules are designed to obtain a just, fair, equitable and impartial adjudication of the rights of litigants under established principles of substantive law, Tex. R.CrvP. 1, and neither trial courts nor appellate courts are at liberty to disregard the rules simply because they do not meet the approval of such courts. Id.
This Court has no authority, therefore, to enact or amend rules which would be inconsistent with the rules promulgated by the supreme court. Centennial Ins. Co., 803 S.W.2d at 482. It further has no authority to make an independent determination that procedures at variance with those established by rule 18a adequately protect the rights of parties. Regardless of the existence of equities in a particular case, courts of appeal are not authorized or empowered to enact or amend the rules of procedure; such rule-making authority is invested solely in the supreme court. See Tex. Gov’t Code Ann. § 22.004 (Vernon 1988); Carrera v.. Marsh, 847 S.W.2d 337, 342 (Tex.App.—El Paso 1993, orig. proceeding).
In order to determine the propriety of Judge Gonzalez’s orders transferring the Transfer Cases, it is appropriate to look to applicable provisions in chapter 74, the terms of Judge Hester’s orders assigning Judge Westergren under authority from chapter 74, the text of rule 18a and § 74.059(c)(3), principles of statutory construction, and public policy concerns governing the recusal process.
The orders of assignment issued by Judge Hester assign Judge Westergren to hear the cases in the 92nd District Court of Hidalgo County. The orders thus assign the cases to a particular judge in a particular court. The majority contends Judge Gonzalez’s transfer orders are proper because rule 18a is only concerned with judges, not courts, and the transfer orders at issue alter only the court in which the cases are assigned, not the judge to whom they were assigned. According to the majority, “[t]he appointment of a new judge thus has nothing to do with the court in which the case is heard and is merely incidental to the process of removing the complained-of judge.” It is therefore unclear whether the majority envisions that Judge Westergren will continue to be assigned to hear the cases, but will do so sitting in the 370th rather than in the 92nd District Court. Real parties also argued that Judge Gonzalez’s transfer orders do not “remove” Judge Westergren or preclude the possibility that he may preside over the cases in the 370th District Court, but conceded at oral argument that such a possibility was “not likely.” Setting aside the possibility of such a scenario, however, Judge Hester’s orders nonetheless specifically assign the cases to both & judge and a court.
Judge Hester’s assignment orders each state that the assignment is to continue for as “long as may be necessary” through trial and beyond:
This assignment is for a period beginning as determined by the assigned judge and continuing thereafter so long as may be necessary for the assigned judge to complete trial of any cause begun during such period and to pass on motions for new trial and all other matters growing out of any cause heard by the assigned judge during such period.
I find that the assignment orders specifically provide Judge Westergren’s assign*908ment in the Transfer Cases shall continue through trial and/or until such time as he may otherwise determine.9
Moreover, section 74.058 of the government code, entitled “Duty to Serve When Assigned,” provides that a judge assigned by the presiding judge “shall” serve unless otherwise excused from serving by the presiding judge. Section 74.058 provides, in pertinent part:
(a) Except as provided by this chapter, a judge assigned by the presiding judge to a court in the same administrative region, or to a court in another administrative region at the request of the presiding judge of the other administrative region, shall serve in the court or administrative region to which he is assigned.
(b) The presiding judge of a judge’s administrative region may relieve the judge of an assignment on presentation of good cause in writing by the assigned judge to the presiding judge.
Tex. Gov’t Code Ann. § 74.058(a), (b) (Vernon 1998).
The language of rule 18a regarding appointment by the presiding judge following recusal is also mandatory, not permissive. Rule 18a(f) specifically states that [i]f the motion [to recuse] is granted, the order shall not be reviewable, and the presiding judge shall assign another judge to sit in the case.” Tex.R.Cxv .P. 18a(f) (emphasis supplied). The majority fails to explain how its interpretation can be squared with the mandatory language of the rule. If the drafters of rule 18a had intended the solution we are urged to adopt, they could have provided that if a motion to recuse is granted, the case shall be transferred to another court in accordance with applicable statutes and local rules. No such provision is found in rule 18a. I find that the terms of Judge Hester’s orders, as well as the provisions of chapter 74 and rule 18a support the position that after Judge Hester appointed Judge Westergren to hear the Transfer Cases, Judge Gonzalez lacked any authority to override such orders by transferring the cases into his court.
I next address the public policy concerns raised by the mandatory recusal procedures found in rule 18a and § 74.059(c)(3). The procedures governing recusal address the public interest in ensuring a fair and impartial judicial system.10 I share the views expressed by a former justice of the Texas Supreme Court:
Public policy demands that the judge who sits in a case act with absolute impartiality. Beyond the demand that a judge be impartial, however, is the requirement that a judge appear to be impartial so that no doubts or suspicions exist as to the fairness or integrity of the court. The judiciary must strive not only to give all parties a fair trial but also to maintain a high level of public trust and confidence. The legitimacy of the judicial process is based on the public’s respect and on its confidence that *909the system settles controversies impartially and fairly. Judicial decisions rendered under circumstances that suggest bias, prejudice, or favoritism undermine the integrity of the courts, breed skepticism and mistrust, and thwart the very principles on which the judicial system is based. The judiciary must be extremely diligent in avoiding any appearance of impropriety and must hold itself to exacting standards lest it lose its legitimacy and suffer a loss of public confidence.
Sun Exploration and Production Co. v. Jackson, 783 S.W.2d 202, 206 (Tex.1989) (Spears, J., concurring) (emphasis in original) (citations omitted). The recusal procedures in rule 18a and § 74.059(c)(3) are designed to foster public confidence in the judicial system, and any practice which undermines the integrity of the mandatory procedures (or which may be viewed as doing so) — such as transfer of cases assigned by the presiding judge — creates a risk that public confidence will be compromised.
A basic rule of the interpretation of rules and statutes is that they must be interpreted to harmonize and give effect, if possible, to all of their parts. Owens-Illinois, Inc. v. Chatham, 899 S.W.2d 722, 732 (Tex.App.-Houston [14th Dist.] 1995, writ dism’d); Owens-Corning Fiberglas Corp. v. Wasiak, 883 S.W.2d 402, 409 (Tex.App.- Austin 1994, no writ). In construing a rule or statute, a court must consider it in its entirety, its nature and object, and the consequences that would follow from each construction. Tex. Gov’t Code Ann. § 311.023(1)(5) (Vernon 1998); Sharp v. House of Lloyd, Inc., 815 S.W.2d 245, 249 (Tex.1991). Interpretations which would produce absurd results are to be avoided. Sharp, 815 S.W.2d at 249.
Moreover, fundamental principles of efficient judicial administration require Judge Gonzalez to refrain from interfering with the orders of the presiding judge of the administrative judicial region in which he serves.11 I decline to embrace any result that would render rule 18a meaningless.
Although not addressed by the majority, I note that the cases cited by real parties are inapplicable. Real parties contend that In re Houston Lighting and Power Co., 976 S.W.2d 671 (Tex.1998) provides “ample authority” for Judge Gonzalez’s transfer orders. Specifically, they claim that in Houston, under circumstances similar to those in the present case, the supreme court “held the transfer order valid” and “observed that a transfer order entered by a local administrative judge even after there had been a Rule 18a judge assignment by the presiding judge, was not prohibited.” I have searched the case in vain for any such holding or “observation .” In Houston, the only issue before the supreme court — and the only issue discussed in the opinion — was whether a district judge abused his discretion by declining to disqualify himself pursuant to an objection under section 74.053 of the Texas Government Code,12 in circumstances where a case had been transferred into a court where the challenged judge was the duly elected judge. In holding there was no abuse of discretion because no § 74.053 right to object was available *910under such circumstances, the court focused on “[t]he policy concerns reflected in the Section 74.053 right to object to assigned visiting judges,” concerns which were not present where the challenged judge was the duly elected judge.
In re Houston does not provide authority, “ample” or otherwise, for real parties’ position in the present case. Although the circumstances in Houston were somewhat similar because the case was transferred by a local administrative judge following a judicial assignment by the regional presiding judge after a voluntary recusal,13 the propriety of the transfer was not at issue and was not addressed by the court. After a judge voluntarily recused herself in Houston, the presiding judge assigned four different judges to hear the case. After each assignment, one or another of the parties objected on the basis of section 74.053. Then, the presiding judge assigned the case to Judge Davidson in the 127th District Court. Then, the case (still assigned to Judge Davidson) was transferred to the 11th District Court, where Judge Davidson was the duly elected judge. After the transfer, a motion to recuse Judge Davidson was filed. Thus, the only rule 18a recusal proceeding in Houston occurred after, not before, the transfer.
Significantly, in Houston, the transfer by the local administrative judge did not alter the assignment of the judge made by the regional presiding judge; rather, it “merely facilitated [the assignment] by enabling [Judge Davidson] to hear the case in his own court.” In re Houston Lighting & Power Co., 976 S.W.2d at 672 (quoting In re City of Wharton, 966 S.W.2d at 858).14 Houston therefore provides no guidance concerning the issues before us.
Real parties also cite In re Perritt, 992 S.W.2d 444 (Tex.1999), in support of their position. In Perritt, the supreme court held a party is entitled to make a § 74.053 objection to a judge assigned by a regional presiding judge to hear a recusal motion. Perritt thus involved a § 74.053 objection and did not address the effect of transfer following a judicial assignment under rule 18a. Perritt does, however, provide us with guidance on the relationship between rule 18a and chapter 74. The court noted that the authority of a presiding judge to assign a judge to hear a recusal motion under rule 18a derives from chapter 74 of the government code. Id. at 447. Rule 18a provides no “independent basis apart from chapter 74” for judicial assignments made pursuant to it. Id. I would recognize Perritt’s limited application to the present case, insofar as it supports the proposition that Judge Hester’s power to appoint Judge Westergren derives from authority granted under chapter 74 rather than under rule 18a itself.
I would hold Judge Gonzalez lacked authority to modify or override orders issued by Judge Hester as presiding judge of the judicial administrative region, assigning the Transfer Cases to Judge Westergren following recusal proceedings in the cases. Accordingly, I would hold that Judge Gonzalez’s May 12, 1999 orders transferring Cause Nos. C-4558-95-A-2, C-4558-95A(3), C-2262-97-A, and C-4558-95-A-4 into the 370th District Court are void.
I would conditionally grant writs of mandamus ordering Judge Gonzalez to vacate his orders of May 12, 1999, purporting to transfer Cause Nos. C-2276-97-A, C-427-98-G, C-786-98-B, C-4558-95-A-2, C-4558-95-A(3), C-2262-97-A, and C-4558-95-A-4 into the 370th District Court, and *911would further order each case remanded to the court having jurisdiction prior to the purported transfer.

. The majority fails to identify the cases at issue and also fails to note a discrepancy regarding Cause No. C-2262-97-A, one of the Transfer Cases. In the interest of clarity, I provide the following additional information:
In Cause No. 13-99-304-CV, the following cases are at issue: Cause Nos. C-4558-95-A-2, styled City of Pharr, et al. v. Rio Grande Valley Gas Co., et al. (“Pharr”); C-4558-95A(3), styled City of Alton and City of Donna v. Rio Grande Valley Gas Co. et al. (“Alton ”); and C-4558-95-A-4, styled Southern Union Co. v. Valero Energy Corp. (“Valero").
In Cause No. 13-99-294-CV, the following cases, in addition to those at issue in Cause No. 13-99-304-CV, are also at issue: Cause Nos. C-2276-97-A, styled City of Weslaco v. Reata Industrial Gas, L.P. (“Weslaco"); Cause No. C-427-98-G, styled City of Pharr, et al. v. PG & E Gas Transmission, Texas Corp., et al. (the “Pharr Injunction”); and C-786-98-B, styled City of Mercedes, et al. v. PG & E NGL Marketing, L.P., et al. (the “Mercedes Injunction ").
From the record before us, it is unclear whether Cause No. C-2262-97-A, styled City of Mercedes v. Reata Industrial Gas, L.P. (“Mercedes"), was transferred into the 370th by Judge Gonzalez on May 12, 1999. The record reflects a cover sheet from the 370th District Court referencing transfer of all seven cases, including the Mercedes case; we have not been provided, however, with an order transferring that case.


. In Cause No. 13-99-294-CV, In re PG & E Reata Energy, L.P., et al. (“In re PG & E ”), the relators are: (i) PG & E Reata Energy, L.P. i/k/a Reata Industrial Gas, L.P.; (ii) Valero Gas Marketing Company i/k/a Reata Industrial Gas Company; (iii) PG & E NGL Marketing, L.P. f/k/a Valero Marketing, L.P.; (iv) PG & E Texas LDC, L.P. f/k/a VLDC, L.P.; (v) PG & E Rivercity Energy, L.P. f/k/a Rivercity Gas, L.P.; (vi) Valero Gas Marketing, L.P.; (vii) PG & E Texas Industrial Energy, L.P. i/k/a Valero Industrial Gas, L.P.; (viii) PG & E Gas Transmission, Texas Corporation i/k/a Valero Energy Corporation; (ix) PG & E Texas Natural Gas Company i/k/a Valero Natural Gas Company; (x) PG & E Texas Pipeline Company i/k/a Valero Transmission Company; (xi) PG & E Texas Pipeline, L.P. i/k/a Valero Transmission, L.P.; (xii) VT Company i/k/a Lo Vaca Gathering Company; (xiii) PG & E Texas Field Services Company i/k/a Vale-ro Field Services Company; (xiv) PG & E Texas Gas Storage Company f/k/a Valero Gas Storage Company; (xv) PG & E Hydrocarbons Company i/k/a Valero Hydrocarbons Company; (xvi) PG & E Hydrocarbons, L.P. i/k/a Valero Hydrocarbons, L.P.; (xvii) PG & E Texas Hub Series Company i/k/a Valero Storage and Transfer Company; (xviii) PG & E Texas Management Company i/k/a Valero Management Company; (xix) PG & E Texas Gas Partners, L.P. i/k/a Valero Natural Gas Partners, L.P.; (xx) PG & E Texas Management Partnership, L.P. f/k/a Valero Management Partnership, L.P.; (xxi) PG & E-Tex, L.P. f/k/a Valerotex,, L.P.; (xxii) PG & E Energy Trading Corporation; (xxiii) Valero-Teco West Texas Pipeline Company; (xxiv) PG & E Gas Transmission Teco, Inc. f/k/a PG & E Gas Transmission, Texas Corporation and Teco Pipeline Company; (xxv) Teco Gas Gathering Company; (xxvi) Teco Industrial Gas Company; (xxvii) Teco Gas Marketing Company; (xxviii) Teco Gas Processing Company; and (xxix) Teco Gas Services Company.
In re PG & E real parties-in-interest are the cities of Pharr, Weslaco, and Mercedes, as individual plaintiffs and class representatives. In Cause No. 13-99-304-CV, styled In re Rio Grande Valley Gas Company and Southern Union Gas Company (“In re RGV Gas”), the relators are Rio Grande Valley Gas Company (“RGV Gas”) and Southern Union Gas Company ("Southern Union”), while the real parties-in-interest are the cities of Pharr, Wesla-co, Mercedes, Donna, and Alton, as well as Valero Energy Corporation.


. Judge Gonzalez’s orders transferred each case into the 370th District Court "if it is not already effectively in said court.”


. Although not quoted by the majority, rule 18a(c) provides, in pertinent part:
Prior to any further proceedings in the case, the judge shall either recuse himself or request the presiding judge of the administrative judicial district to assign a judge to hear such motion.
Tex.R.Civ.P. 18a(c).


. Rule 7(a)(5) of the Rules of Judicial Administration provides:
a. A district or statutory county court judge shall:
[[Image here]]
(5) request the Presiding Judge to assign another judge of the administrative region to hear a motion relating to the recusal or disqualification of the judge from a case pending in his court;
Rule 8(a)(1) and (2) further provides:
a. Judges may be assigned in the manner provided in Chapter 74 of the Texas Government Code to hold court when:
(1) the regular judge of the court is absent or is disabled; recuses himself or is recused under the provisions of Rule 18a, T.R.C.P, or is disqualified for any cause.
Tex.R.Jud.Admin. 7(a)(5); 8(a)(l)(2), reprinted in Tex Gov’t Code Ann., tit. 2, subtit. F. app. (Vernon 1998).


. See Tex Gov't Code Ann. § 74.005 (Vernon 1998).


. See In re Rio Grande Valley Gas, 987 S.W.2d at 175 (noting that trial courts have broad discretion to exchange benches or transfer cases).


. Section 74.059(a) provides:
(a) A judge assigned under the provisions of this chapter has all the powers of the judge of the court to which he is assigned.
Tex. Gov’t Code Ann. § 74.059(a) (Vernon 1998).
Judge Westergren may, therefore, exercise all powers which could have been exercised by Judge Aparicio. Real parties contend that "[tjaken to its logical conclusion, Relators' argument ... would prevent Judge Wester-gren from granting a motion to transfer venue ...” I would reject any such interpretation. Both section 74.059(a) and the assignment orders themselves grant Judge Westergren authority to act on "all other matters growing out of any cause heard by the assigned judge,” which clearly includes any motion to transfer venue.


. For a discussion of the historical development of the procedures governing recusal, see In re Rio Grande Valley Gas, 987 S.W.2d at 176-77; also see generally William W. Kilgarlin & Jennifer Bruch, Disqualification and Recusal of Judges, 17 St. Mary’s L.J. 599 (1986).


. Rule 9a of the Rules of Judicial Administration provide, in pertinent part:
The local administrative judges shall be responsible to the Presiding Judge of the administrative region for the expeditious dispatch of business in the district and statutory county courts of the county.
Tex.RJud.Admin. 9(a), reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. F. app. (Vernon 1998).


. Section 74.053(b) provides:
(b) If a party to a civil case files a timely objection to the assignment, the judge shall not hear the case. Except as provided by Subsection (d), each party to the case is only entitled to one objection under this section for that case.
Tex. Gov’t Code Ann. § 74.053(b) (Vernon 1998).


. See In re City of Wharton, 966 S.W.2d 855, 856 (Tex.App.-Houston [14th Dist.] 1998), (orig.proceeding).


. In Wharton, the court noted that "the most essential effect of the assignment was that respondent would preside over the case.” In re City of Wharton, 966 S.W.2d at 858 (emphasis supplied).